DETAILED ACTION
This action is in response to amendments and arguments filed 15 February 2022 for application 16/042474 filed 23 July 2018.  Currently, claims 1-6 and 8-20 are pending. All references in the IDS have been considered. It is noted that the claims do not have any claim enumerated as claim 7.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive.

Specifically, Applicants Argue:
Applicants respectfully submit that the amended claims distinguish the functionality of the present invention from the references, and in particular distinguish the affiliation level claimed herein and the feedback loop described by Tomkins. Applicants respectfully submit that in Tomkins, the feedback loop is used to "create the most accurate model possible" (col. 15, line 45) reflective of the "interests" of a user ("Second, peoples interests change and incorporating the feedback makes the model evolve to reflect those changes." Col. 15, line 46-47). Tomkins suggests that incorrect inferences of user interests are corrected for by the model using feedback ("The model is created in part from inferences and these inferences can be wrong. Feedback 

Examiner’s Response:
The Examiner respectfully disagrees, noting that a claim must be given its broadest reasonable interpretation consistent with the specification.  M.P.E.P. 2173.01(I), M.P.E.P. 2111.01(II). As set forth in the current office action, Tomikins teaches the amended limitations at least in a BRI sense while Papangelis also teaches the amended limitations in a more narrow wherein the affiliation level is indicative of a breadth of the AI content provided to the user relative to the attributes and data associated with the user” because he teaches that the consistency between the user and the model (AI agent affiliation) is evaluated every time there is user feedback, leading to a model update (which can be done either in response to a request for a stream of content or periodically, the latter of which is interpreted as corresponding to a periodic assessment/re-evaluation of the affiliation/consistency level between the user and the model/AI agent) such that this process functions as a courtship in which the model/AI agent becomes more familiar with/consistent with the user and because he teaches at least two distinct levels of affiliation consisting of a model for a new user for which no feedback is yet present and for which the inferred content is more likely to be in error and of subsequent models which incorporate the direct feedback such that each successive iteration in the dynamic feedback loop for model update also modifies (but, generally improves) the affiliation/consistency level and such that the scope/breadth of the content for dissemination (identified for dissemination according to user attributes/interests and behavior) is different with the subsequent models (relative to an initial generic model) providing/identifying more focused (different breadth) content according to observed user feedback or behavior (-viz., [Col. 15, Lines 36-45, Col. 22, Lines 6-40, Figure 7] The feedback loop establishes a dynamic model, which is important for two reasons. First, feedback helps train the model when generating the model for the first time. The model is created in part from inferences and these inferences can be wrong. Feedback helps create the most accurate model possible.,, The model generation engine 207 receives the processed user activities from the processing module 202 and generates 906 a model based on the processed user activities and user interests. If the processed user activities and user interests are unavailable (e.g. if the user is new), the model generation engine 207 creates a generic model based on global user activities. In some implementations, the model generation engine 207 generates a model each time the scoring engine 211 receives a request for a stream of content. In some implementations, the model is generated periodically… The model generation engine 207 receives 912 the user reactions to the stream of content and defined interests. The model generation engine 207 updates 914 the model based on the user reactions and the scoring engine generates 916 an updated stream of content. For example, the updated stream of content includes new content items based on the adding or removing of interests from the user model.) Moreover, it is noted, Papangelis teaches  “a courtship system that periodically measures an affiliation level between the user and the Al agent, wherein the affiliation level is indicative of a breadth of the AI content provided to the user relative to the attributes and data associated with the user and an AI content manager that provides Al content for insertion into a content stream of the user …, wherein the Al content is curated based on the affiliation level” because he teaches that a method for optimizing the user’s interest in information content provided to a user by an AI agent (a dialogue turn/system action in a reinforcement learning framework) by assessing the rapport between the user and the agent (the rapport state) based upon the inferred intentions deduced from the user’s actions in response to that information (system action/dialogue turn which may, for example, be intended to increase rapport) such that this assessment of the rapport is a quantitative computational measurement process based upon the mapping of the user’s reactions to a rapport model (including a behavioral model and dialogue policies that reflect sociocultural norms) for determining increases or decreases in the rapport measure, in which the process of nurturing improved rapport in this system is a courtship process that learns how to provide relevant and interesting information content to the user that measured rapport/affiliation state/level updated every dialogue turn (i.e., periodically), and in which the rapport metric (affiliation level) is associated with/indicative of the nature/scope/breadth of the content (dialogue turns) disseminated to the user according also to the user’s model/goals (user attributes) and observed behavior (user data - previous interactive responses) such that the scope/breadth of the distributed content (dialogue turns) is directed towards more interpersonal aspects/norms over time as rapport increases (-viz., [Abstract, pp. 321-322, Section 2, Figure 1] Motivated by the proliferation of virtual agents that assist humans on various tasks, we propose a computational architecture for virtual agents, building on our own work on a dyadic model of rapport between humans and virtual agents., More specifically, we follow [11] who define rapport-management strategies whose effect cannot be grounded until we observe the user’s reaction. To achieve this it is necessary to represent a dyadic state that models what has been grounded; a model of the user representing the system’s beliefs about the user; and a putative ECA state inside that user model, representing the system’s beliefs of how the user perceives it. The proposed architecture is presented in Figure 1, … where Intention Understanding interprets and then maps the intentions behind the user’s actions to our model of rapport, the Friendship Classifier implements [10], Rapport carries out updates to the rapport state, and the Conversation Manager plans verbal and non-verbal output.…. The most important data structures in our architecture, derived from our model, include the dyadic state representing the current state of rapport and a user model containing information acquired during the interaction. … 5) History, containing information user act intentions, an estimate of the whether rapport is increasing or not, etc. The user model, contains information about the user’s goals, shared knowledge, which may either be short-term (i.e. relevant to the current interaction only) or long-term, and a task model representing the user’s progress regarding the task…. For each  strategy, a set of available system actions (or dialogue moves) As ⊂ A can be defined, where A is the set of all (non-)verbal system actions; it is up to the Dialogue Manager (DM) to select the most appropriate ones. Rapport strategy selection is facilitated by taking into account the dyadic state and the user model. The selected strategy is then forwarded to the DM, responsible for selecting a set of appropriate actions, by taking into account the dialogue state which contains task- and interaction-related information. To assess rapport and update the rapport state, we estimate the user’s intentions and, mapping these to the model, we update the rapport state accordingly…. As system and user interact, the strategy and dialogue policies gradually shift to reflect the increasingly interpersonal norms they follow. The policies, therefore, can be thought of as the facilitators of the rapport model, as they select strategies and actions based on the rapport state and current interpersonal norms. …. During the rapport assessment phase, we observe the user’s action and infer the intentions behind it, again according to our model, and use these inferred intentions to update the rapport state.)   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“AI agent builder” in claim 1
“courtship system” in claim 1
“AI content manager” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins et al. (US8984098, Date of Patent: 17 March, 2015), hereinafter referred to as Tomkins, in view of Papangelis et al. (“Towards a Computational Architecture of Dyadic Rapport Management for .

In regards to claim 1, Tomkins teaches A microblog insertion system for inserting artificial intelligence (Al) content into user content streams, comprising: an Al agent builder that builds and refines an Al agent for a user based on attributes and data associated with a user; ([Abstract, Col. 5, lines 11-25, Col. 5, Col 5, lines 52-64, Col 6, lines 1-5, lines 38-44, Col. 6, Lines 17-29, Col. 14, Lines 3-5, Figure 1B] A system and method for generating a stream of content with candidate content items associated with a likelihood of being interesting to a user. A model generation engine generates a model for a user. A scoring engine obtains candidate content items and compares candidate content items to a model to determine the most interesting content items… The model generation engine updates the model in response to feedback., The model generation engine 207 receives user information from a variety of sources including, for example, queries, clicks, news clicks, gadgets, electronic message interactions, etc.; determines features from the information; and generates a model of the user based on the determined features…. . Examples include liking a source, a primary location, and a list of interests. The interests are generated from explicit information and inferred information. Explicit information is derived, for example, from a user's list of interests on a Social network or indicating that they liked a particular content item. Inferred information takes into account a user's activities….  the model generation engine 207 also generates a model that contains several pieces of global meta-information about the user's consumption patterns including how frequently the user consumes the stream of content and global statistics on how likely the user is to reshare various types of items., In some implementations, the model generation engine 207 also updates a model based on the user's reaction to the stream of content. The user's reaction includes, for example, selecting a button for reading items that are similar to a content item that is part of the stream of content, removing an interest from the list of interests and choosing related interests. Responsive to the user's reaction, the model generation engine 207 updates the model…, In some implementations, the user scorer 304 receives candidate content items directly from the source, for example, from a microblog., wherein a system (Figure 1B) determines streaming content, including microblogging content (thus the system functions as a microblog insertion system), using a model generation engine (AI agent builder) that builds a model that, along with contextual information, is used to score the content for insertion (collectively the contextual module and the model with associated algorithms form the AI agent) based on user data from heterogeneous data sources and user attributes (such as explicit interests, geographic location, user profile information, or user friends) and wherein the model generation, content scoring, and content selection for insertion are all artificial intelligence functions because this process is adaptive (i.e., it refines the model/AI agent according to observed reactions/feedback of the user to the inserted content), the model generation (AI builder) process mines diverse information sources to derive pertinent information, and the algorithms that are used in the model itself (e.g., collaborative filtering, probabilistic modeling, training) predict the content of greatest interest or relevance to the user according to his/her behavior/activity and feedback.) a courtship system that periodically … an affiliation level between the user and the Al agent, wherein the affiliation level is indicative of a breadth of the AI content provided to the user relative to the attributes and data associated with the user;  ([Col. 15, Lines 36-45, Col. 22, Lines 6-40, Figure 7] The feedback loop establishes a dynamic model, which is important for two reasons. First, feedback helps train the model when generating the model for the first time. The model is created in part from inferences and these inferences can be wrong. Feedback helps create the most accurate model possible.,, The model generation engine 207 receives the processed user activities from the processing module 202 and generates 906 a model based on the processed user activities and user interests. If the processed user activities and user interests are unavailable (e.g. if the user is new), the model generation engine 207 creates a generic model based on global user activities. In some implementations, the model generation engine 207 generates a model each time the scoring engine 211 receives a request for a stream of content. In some implementations, the model is generated periodically… The model generation engine 207 receives 912 the user reactions to the stream of content and defined interests. The model generation engine 207 updates 914 the model based on the user reactions and the scoring engine generates 916 an updated stream of content. For example, the updated stream of content includes new content items based on the adding or removing of interests from the user model., wherein the consistency between the user and the model (AI agent affiliation) is evaluated every time there is user feedback that leads to a model update (which can be done either in response to a request for a stream of content or periodically, the latter of which is interpreted as corresponding to a periodic assessment/re-evaluation of the affiliation/consistency level between the user and the model/AI agent) such that this process functions as a courtship in which the model/AI agent becomes more familiar with/consistent with the user and wherein, for example, at least two distinct levels of affiliation consisting of a model for a new user for which no feedback is yet present and for which the inferred content is more likely to be in error and of subsequent models which incorporate the direct feedback but wherein each successive iteration in the dynamic feedback loop for model update also modifies (but, generally improves) the affiliation/consistency level such that the scope/breadth of the content for dissemination  and an Al content manager that provides Al content for insertion into a content stream of the user within a microblog service, wherein the Al content is curated based on the affiliation level and a triggering event detected by the Al agent.  ([Col. 6, Lines 42-54, Col. 7, Lines 10-17, Col. 9, Lines 50-63, Col. 13, Lines 40-51, Col. 23, Lines 45-60] In Some implementations, the contextual module 213 receives a request for a stream of content for a user or a request for a channel each time the user visits the website or activates an application that includes the content application 103. In some implementations, the user requests the stream of content or requests the content stream from the channel. In any case, the contextual module 213 receives the request and determines contextual clues from the request., When the request is for a user, the query is derived from the users interests, social connections and, in some implementations, recent search terms input by the user. When the request is for a channel, the query includes the topic and keywords for the channel. In some implementations, the scoring engine 211 also uses contextual clues transmitted from the contextual module 213 to further narrow the number of candidate content items., In yet another embodiment, the channel engine 220 selects from the candidate content items based on their global scores and then filters the results according to the keywords. In many of these examples, the channel engine 220 receives a set of candidate content items related to the topic that is popular…. once the channel is created, the channel engine 220 transmits the stream of content for the channel to the user interface engine 230 for incorporation into a user interface that is displayed to users., An interest-based query identifies a candidate content item as interesting to the user if it exceeds a quality threshold based on the users interest. The quality threshold contains components covering the global quality of the item, and the quality with respect to the user's location, as well as optionally a set of additional quality scores for example the burstiness and geo-burstiness of the item. Burstiness refers to the extent to which the item's popularity has sharply increased. Geo burstiness refers to the extent to which the items popularity has sharply increased compared to average activity in a specific geographic area., The contextual module 213 receives 1202 a request for a channel for a topic from a user and determines 1204 the contextual cues of the user. For example, the contextual module 213 determines that the user is located in San Francisco, Calif., is female and has recently searched for a recipe for making gazpacho. The scoring engine 211 queries 1206 the data sources for content items based on the topic and, in some implementations, the contextual cues. The scoring engine 211 receives 1208 candidate content items that match the query from the channel. The scoring engine 211 compares 1210 the candidate content items to the model and calculates 1212 a score for each candidate content item by comparing items to the model., wherein the scorer engine and/or the channel engine each provides a selected set of content to the user’s content stream that is curated by computing a global score by evaluating the content according to the model/AI agent (that is based on the level of consistency/affiliation between the user and the model/AI agent as previously pointed out) and according to various triggering events, such as a request (and the keywords corresponding to the associated query) for content in response to a detected user behavior by evaluating those items according to their respective global score which is based on the user-model/AI agent consistency/affiliation level (e.g., the scored content for the generic model for a new user is based on the collaborative filtering model associated with the lower level of affiliation/consistency)  but which is also based on contextual information (detected by the 
However, Tomkins does not explicitly teach …measures … In other words, although Tomkins teaches that the AI system determines a level of affiliation/consistency between the user and the model/AI agent, he does not explicitly disclose that this determination is a measurement process.
However, Papangelis, in the analogous environment of providing information to a user from a virtual agent, teaches a courtship system that periodically measures an affiliation level between the user and the Al agent, wherein the affiliation level is indicative of a breadth of the AI content provided to the user relative to the attributes and data associated with the user and an AI content manager that provides Al content for insertion into a content stream of the user …, wherein the Al content is curated based on the affiliation level …([Abstract, pp. 321-322, Section 2, Figure 1] Motivated by the proliferation of virtual agents that assist humans on various tasks, we propose a computational architecture for virtual agents, building on our own work on a dyadic model of rapport between humans and virtual agents., More specifically, we follow [11] who define rapport-management strategies whose effect cannot be grounded until we observe the user’s reaction. To achieve this it is necessary to represent a dyadic state that models what has been grounded; a model of the user representing the system’s beliefs about the user; and a putative ECA state inside that user model, representing the system’s beliefs of how the user perceives it. The proposed architecture is presented in Figure 1, … where Intention Understanding interprets and then maps the intentions behind the user’s actions to our model of rapport, the Friendship Classifier implements [10], Rapport carries out updates to the rapport state, and the Conversation Manager plans verbal and non-verbal output.…. The most important data structures in our architecture, derived from our model, include the dyadic state representing the current state of rapport and a user model containing information acquired during the interaction. … 5) History, containing information user act intentions, an estimate of the whether rapport is increasing or not, etc. The user model, contains information about the user’s goals, shared knowledge, which may either be short-term (i.e. relevant to the current interaction only) or long-term, and a task model representing the user’s progress regarding the task…. For each  strategy, a set of available system actions (or dialogue moves) As ⊂ A can be defined, where A is the set of all (non-)verbal system actions; it is up to the Dialogue Manager (DM) to select the most appropriate ones. Rapport strategy selection is facilitated by taking into account the dyadic state and the user model. The selected strategy is then forwarded to the DM, responsible for selecting a set of appropriate actions, by taking into account the dialogue state which contains task- and interaction-related information. To assess rapport and update the rapport state, we estimate the user’s intentions and, mapping these to the model, we update the rapport state accordingly…. As system and user interact, the strategy and dialogue policies gradually shift to reflect the increasingly interpersonal norms they follow. The policies, therefore, can be thought of as the facilitators of the rapport model, as they select strategies and actions based on the rapport state and current interpersonal norms. …. During the rapport assessment phase, we observe the user’s action and infer the intentions behind it, again according to our model, and use these inferred intentions to update the rapport state., wherein a system for optimizing the user’s interest in information content provided to a user by an AI agent (a dialogue turn/system action in a reinforcement learning framework), the system assesses the rapport between the user and the agent (the rapport state) based upon the inferred intentions deduced from the user’s actions in response to that information (system action/dialogue turn measured rapport/affiliation state/level updated every dialogue turn (i.e., periodically), and wherein the rapport metric (affiliation level) is associated with/indicative of the nature/scope/breadth of the content (dialogue turns) disseminated to the user according also to the user’s model/goals (user attributes) and observed behavior (user data - previous interactive responses) such that the scope/breadth of the distributed content (dialogue turns) is directed towards more interpersonal aspects over time as rapport increases.)   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomkins to incorporate the teachings of Papangelis to measure an affiliation level, in which the affiliation level is indicative of a breadth of the AI content provided to the user relative to the attributes and data associated with the user, in a courtship system that periodically measures an affiliation level between the user and the Al agent. The modification would have been obvious because one of ordinary skill would have been motivated to improve the quality and effectiveness of user-virtual agent interaction to achieve goals of interest to the user by systematically improving a measured affiliation/rapport between the user and the virtual agent according to a social science-based dyadic framework for optimizing the AI agent selection of information content, such as for education (Papangelis, [p. 1, Section 1, p. 323, Section 3]).

In regards to claim 2, the rejection of claim 1 is incorporated and Tomkins further teaches wherein the affiliation level is determined based on reactions of the user in response to Al content.  ([Col. 15, Lines 36-45, Col. 22, Lines 6-40, Figure 7] The feedback loop establishes a dynamic model, which is important for two reasons. First, feedback helps train the model when generating the model for the first time. The model is created in part from inferences and these inferences can be wrong. Feedback helps create the most accurate model possible., If the processed user activities and user interests are unavailable (e.g. if the user is new), the model generation engine 207 creates a generic model based on global user activities. In some implementations, the model generation engine 207 generates a model each time the scoring engine 211 receives a request for a stream of content. In some implementations, the model is generated periodically… The model generation engine 207 receives 912 the user reactions to the stream of content and defined interests. The model generation engine 207 updates 914 the model based on the user reactions and the scoring engine generates 916 an updated stream of content. For example, the updated stream of content includes new content items based on the adding or removing of interests from the user model., wherein the level of consistency/affiliation between the user and the model (AI agent affiliation) is evaluated and modified every time (but, in particular for a new user when) there is user feedback/reactions in response to received streaming (AI) content selected according to that model (AI agent).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomkins to incorporate the teachings of Papangelis for the same reasons as pointed out for claim 1.

wherein a higher affiliation level allows for an expanded breadth ([Col. 15, Lines 36-45, Col. 19, Lines 60-63, Col. 22, Lines 6-40, Figure 7]The feedback loop establishes a dynamic model, which is important for two reasons. First, feedback helps train the model when generating the model for the first time. The model is created in part from inferences and these inferences can be wrong. Feedback helps create the most accurate model possible., The user modifies the list of user interests by selecting the “read more' button 404. This causes the model generation engine 207 to add the interest associated with the item in the stream of content to the list of interests for the model., The model generation engine 207 receives the processed user activities from the processing module 202 and generates 906 a model based on the processed user activities and user interests., If the processed user activities and user interests are unavailable (e.g. if the user is new), the model generation engine 207 creates a generic model based on global user activities. In some implementations, the model generation engine 207 generates a model each time the scoring engine 211 receives a request for a stream of content. In some implementations, the model is generated periodically… The model generation engine 207 receives 912 the user reactions to the stream of content and defined interests. The model generation engine 207 updates 914 the model based on the user reactions and the scoring engine generates 916 an updated stream of content. For example, the updated stream of content includes new content items based on the adding or removing of interests from the user model., wherein as the level of consistency/affiliation between the user and the model (AI agent affiliation) increases (such as from the progression to a generic model to a more user-specific model or from the systematic refinement through user feedback during the dynamic 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomkins to incorporate the teachings of Papangelis for the same reasons as pointed out for claim 1.

In regards to claim 4, the rejection of claim 1 is incorporated and Tomkins further teaches wherein the Al agent defines a set of triggering events and rules for generating responses to detected triggering events. P201701740US01 Page 22 of 28([Col. 6, Lines 30-54, Col. 7, Lines 10-17, Col. 13, Lines 40-58, Col. 23, Lines 45-60] The contextual module 213 is software including routines for identifying contextual clues from a request for a content stream for a user and from a request for a channel…. For example, the contextual module 213 determines the location of the user (based, for example, on the user's IP address), the time of day and any other contextual clues. The contextual module 213 transmits the contextual clues to the scoring engine 211 via signal line 214., When the request is for a user, the query is derived from the users interests, social connections and, in some implementations, recent search terms input by the user. When the request is for a channel, the query includes the topic and keywords for the channel. In some implementations, the scoring engine 211 also uses contextual clues transmitted from the contextual module 213 to further narrow the number of candidate content items., An interest-based query identifies a candidate content item as interesting to the user if it exceeds a quality threshold based on the users interest. The quality threshold contains components covering the global quality of the item, and the quality with respect to the user's location, as well as optionally a set of additional quality Scores for example the burstiness and geo-burstiness of the item. Burstiness refers to the extent to which the item's popularity has sharply increased. Geo burstiness refers to the extent to which the items popularity has sharply increased compared to average activity in a specific geographic area. The following is one form of the query associated with a user: ((Ilama farming AND (global scoredit OR local scoredit OR burstiness.>ii)) OR (from techwebsite AND (global scoredit OR local scoredit OR burstiness>il)) OR (...). The user may be moderately interested in llama farming and good material on this subject may be hard to find, yielding a relatively low threshold on global score and the other scores., The contextual module 213 receives 1202 a request for a channel for a topic from a user and determines 1204 the contextual cues of the user. For example, the contextual module 213 determines that the user is located in San Francisco, Calif., is female and has recently searched for a recipe for making gazpacho. The scoring engine 211 queries 1206 the data sources for content items based on the topic and, in some implementations, the contextual cues. The scoring engine 211 receives 1208 candidate content items that match the query from the channel. The scoring engine 211 compares 1210 the candidate content items to the model and calculates 1212 a score for each candidate content item by comparing items to the model., wherein the contextual module (a part of the AI agent) looks for particular (i.e., defines) contextual clues from the request for the content stream such that these include various triggering events including the user’s location but also applies/defines various logic rules that determine the global quality of a content item that take into account the contextual cues (such as location), including the “burstiness” attribute of the content item (i.e., trends in popularity) that affect the threshold for the global score.) 



In regards to claim 5, the rejection of claim 1 is incorporated and Tomkins further teaches wherein the triggering event is selected from a group consisting of: a time, a detected mood of the user, a context, and a user cohort.  ([Col. 6, Lines 30-54, Col. 7, Lines 10-17, Col. 13, Lines 40-64, Col. 23, Lines 45-60] The contextual module 213 is software including routines for identifying contextual clues from a request for a content stream for a user and from a request for a channel…. For example, the contextual module 213 determines the location of the user (based, for example, on the user's IP address), the time of day and any other contextual clues. The contextual module 213 transmits the contextual clues to the scoring engine 211 via signal line 214., When the request is for a user, the query is derived from the users interests, social connections and, in some implementations, recent search terms input by the user. When the request is for a channel, the query includes the topic and keywords for the channel. In some implementations, the scoring engine 211 also uses contextual clues transmitted from the contextual module 213 to further narrow the number of candidate content items., An interest-based query identifies a candidate content item as interesting to the user if it exceeds a quality threshold based on the users interest. The quality threshold contains components covering the global quality of the item, and the quality with respect to the user's location, as well as optionally a set of additional quality Scores for example the burstiness and geo-burstiness of the item. Burstiness refers to the extent to which the item's popularity has sharply increased. Geo burstiness refers to the extent to which the items popularity has sharply increased compared to average activity in a specific geographic area. The following is one form of the query associated with a user: ((Ilama farming AND (global scoredit OR local scoredit OR burstiness.>ii)) OR (from techwebsite AND (global scoredit OR local scoredit OR burstiness>il)) OR (...). The user may be moderately interested in llama farming and good material on this subject may be hard to find, yielding a relatively low threshold on global score and the other scores…. These thresholds are recomputed nightly based on the activity during the day., The contextual module 213 receives 1202 a request for a channel for a topic from a user and determines 1204 the contextual cues of the user. For example, the contextual module 213 determines that the user is located in San Francisco, Calif., is female and has recently searched for a recipe for making gazpacho. The scoring engine 211 queries 1206 the data sources for content items based on the topic and, in some implementations, the contextual cues. The scoring engine 211 receives 1208 candidate content items that match the query from the channel. The scoring engine 211 compares 1210 the candidate content items to the model and calculates 1212 a score for each candidate content item by comparing items to the model., wherein the contextual module (a part of the AI agent) looks for particular contextual clues from the request for the content stream such that these include various triggering events including the user’s location but also includes a temporal element that determines the “burstiness” attribute of the content item (i.e., trends in popularity) which is also associated with a recomputation of thresholds each night (a time-based triggering event in a broader sense) and wherein it is noted that the claim as recited only requires at least one of the elements in the group.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomkins to incorporate the teachings of Papangelis for the same reasons as pointed out for claim 1.

In regards to claim 6, the rejection of claim 1 is incorporated and Tomkins further teaches wherein the triggering event comprises one of: a detected mood of the user and a resulting AI content is curated to modulate the mood of the user; or a detected knowledge state of the user and resulting AI content is curated to modulate the knowledge state of the user. P201701740US01 Page 23 of 28 ([Col. 7, Lines 10-17, Col. 23, Lines 45-60] When the request is for a user, the query is derived from the users interests, social connections and, in some implementations, recent search terms input by the user. When the request is for a channel, the query includes the topic and keywords for the channel. In some implementations, the scoring engine 211 also uses contextual clues transmitted from the contextual module 213 to further narrow the number of candidate content items., The contextual module 213 receives 1202 a request for a channel for a topic from a user and determines 1204 the contextual cues of the user. For example, the contextual module 213 determines that the user is located in San Francisco, Calif., is female and has recently searched for a recipe for making gazpacho. The scoring engine 211 queries 1206 the data sources for content items based on the topic and, in some implementations, the contextual cues. The scoring engine 211 receives 1208 candidate content items that match the query from the channel. The scoring engine 211 compares 1210 the candidate content items to the model and calculates 1212 a score for each candidate content item by comparing items to the model., wherein the contextual module (a part of the AI agent) looks for particular contextual clues from the request for the content stream such that these include various triggering events including the keywords/topics extracted from the request which are indicative of user knowledge state (e.g., that the user recently is searching for a gazpacho recipe) that is used as a basis to provide (curated) streaming content to satisfy/modulate that knowledge state (e.g., the streaming content 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomkins to incorporate the teachings of Papangelis for the same reasons as pointed out for claim 1.

Claim 8 is also rejected because it is just a program product implementation of the same subject matter of claim 1 which can be found in Tomkins and Papangelis. It is noted that claim 8 in addition recites a readable storage medium with a program code which is also found in Tomkins (namely, [Col. 25, Lines 5-17]).

Claim 9/8 is also rejected because it is just a program product implementation of the same subject matter of claim 2/1 which can be found in Tomkins and Papangelis.

Claim 10/9 is also rejected because it is just a program product implementation of the same subject matter of claim 3/2 which can be found in Tomkins and Papangelis.

Claim 11/8 is also rejected because it is just a program product implementation of the same subject matter of claim 4/1 which can be found in Tomkins and Papangelis.

Claim 12/8 is also rejected because it is just a program product implementation of the same subject matter of claim 5/1 which can be found in Tomkins and Papangelis.

Claim 13/8 is also rejected because it is just a program product implementation of the same subject matter of claim 6/1 which can be found in Tomkins and Papangelis.

In regards to claim 14, the rejection of claim 8 is incorporated and Tomkins further teaches wherein the triggering event comprises a detected interest of the user and a resulting AI content includes content associated with the detected interest. P201701740US01 Page 25 of 28 P201701740US01 Page 23 of 28([Col. 7, Lines 10-17, Col. 23, Lines 45-60] When the request is for a user, the query is derived from the users interests, social connections and, in some implementations, recent search terms input by the user. When the request is for a channel, the query includes the topic and keywords for the channel. In some implementations, the scoring engine 211 also uses contextual clues transmitted from the contextual module 213 to further narrow the number of candidate content items., The contextual module 213 receives 1202 a request for a channel for a topic from a user and determines 1204 the contextual cues of the user. For example, the contextual module 213 determines that the user is located in San Francisco, Calif., is female and has recently searched for a recipe for making gazpacho. The scoring engine 211 queries 1206 the data sources for content items based on the topic and, in some implementations, the contextual cues. The scoring engine 211 receives 1208 candidate content items that match the query from the channel. The scoring engine 211 compares 1210 the candidate content items to the model and calculates 1212 a score for each candidate content item by comparing items to the model., wherein the contextual module (a part of the AI agent) looks for particular contextual clues from the request for the content stream such that these include various triggering events including the keywords/topics extracted from the request which are indicative of user interest in a topic (e.g., 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomkins to incorporate the teachings of Papangelis for the same reasons as pointed out for claim 1.

Claim 15 is also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Tomkins and Papangelis. 

Claim 16/15 is also rejected because it is just a program product implementation of the same subject matter of claim 2/1 which can be found in Tomkins and Papangelis.

Claim 17/16 is also rejected because it is just a program product implementation of the same subject matter of claim 3/2 which can be found in Tomkins and Papangelis.

Claim 18/15 is also rejected because it is just a program product implementation of the same subject matter of claim 4/1 which can be found in Tomkins and Papangelis.

Claim 19/8 is also rejected because it is just a program product implementation of the same subject matter of claim 5/1 which can be found in Tomkins and Papangelis.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuyama et al. (“Socially-Aware Animated Intelligent Personal Assistant Agent”, Proceedings of the SIGDIAL 2016 Conference, 2016, pp. 224-227) teach a virtual agent that generates content/responses according to a measured level of rapport/affiliation between that agent and a user.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                         

/BRIAN M SMITH/Primary Examiner, Art Unit 2122